Title: To John Adams from Henry Knox, 27 February 1793
From: Knox, Henry
To: Adams, John



War Dept. 27th Feby 1793

The Secy for the Dept of War, to whom was referred the resolution of the legislature of Massachusetts, on the Petition of Chas Knowles & others, late regimental pay masters & agents of the State’s quota of the Continental army
Respectfully Reports,
That the report hereunto annexed, was made the 25 day of May 1790, upon the application of some of the petitioners. But it now appears that it is the opinion of the Legislature of Masss., which originally established the compensation, that the petitioners ought to receive a further sum. Upon the fullest investigation of this Subject it appears, that the compensation  actually received was utterly inadequate to the risk, time & trouble of distributing the certificates to the individuals of the Regiments, to which the Petitioners had been attached.
If the opinion of the Legislature of Massachusetts should have a decisive weight upon the subject, it would be necessary by law, to authorize such further allowance as should be equal to the Sum of one per cent allowed by the board of Treasury, to the Agents who did not belong to the line of any particular State. But it is highly questionable whether such allowance would not involve applications from all the Agents who received a sum inferior to the said one per cent, formerly allowed by the Treasury.
It would seem proper, however, whether any additional allowances be made or not to Agents who heretofore received certificates from the said State, that an allowance should be authorized to Ebenezer Storer, whom the said Legislature represents as not having received any consideration for his services
All which &c.
